NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                 Nos. 18-3559 & 18-3668


                     Ralph Briggs, Sr.
                                     Appellant in No. 18-3559

                            v.

Potter County; Glenn Drake, II; Susan Kefover; Paul Heimel;
      Douglas Morley; Angela Milford; Kenneth Sauley
                     Ralph Briggs, Sr.
                                      Appellant in No. 18-3668



                 Nos. 18-3560 & 18-3669


                        Roy Hunt,
                                    Appellant in No. 18-3560

                            v.

Porter County; Glenn Drake, II; Susan Kefover; Paul Heimel;
     Douglas Morley; Angela Milford; Kenneth Sauley

                                     Appellant in No. 18-3669



      On Appeal from the United States District Court
            for the Middle District of Pennsylvania
  (District Court Nos.: 4-17-cv-00419 and 4-16-cv-01729)
    District Court Judge: Honorable Matthew W. Brann
                                     Argued on July 9, 2019
                              (Opinion filed: September 12, 2019)
                  Before: McKEE, ROTH and RENDELL, Circuit Judges


Michael J. Zicolello [ARGUED]
Schemery Zicolello
333 Market Street
Williamsport, PA 17701
      Counsel for Ralph Briggs

Joshua J. Cochran [ARGUED]
Schemery Zicolello
333 Market Street
Williamsport, PA 17701
      Counsel for Roy Hunt

Robin A. Reed      [ARGUED]
McNerney Page Vanderlin & Hall
433 Market Street
P.O. Box 7
Williamsport, PA 17701
      Counsel for Potter County; Glenn C. Drake, II;
      Susan Kefover; Paul Heimel; Douglas Morley;
      Angela Milford and Kenneth Sauley
                                 _______________

                                           OPINION*
                                       _______________

RENDELL, Circuit Judge.

       Appellants Ralph Briggs and Roy Hunt were corrections officers at the Potter

County Jail (“PCJ”). They both ran for Potter County Sheriff, losing in the Republican




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute
binding precedent.
                                                 2
primary to the eventual winner, Glenn Drake II. Once Drake took office, they were both

fired.    Defendant-appellees, including Potter County, Drake, and other individual

defendants, assert that Briggs and Hunt were fired for violating various jail policies. But

Briggs and Hunt urge that they were fired in retaliation for engaging in protected First

Amendment activity, namely, freedom of speech, political association, and union activity.

The District Court granted summary judgment in favor of the defendants. We conclude

that there are genuine disputes of material fact regarding whether Briggs’s and Hunt’s

terminations were retaliatory, but there are other aspects of the District Court’s ruling with

which we agree. Therefore, we will reverse the District Court’s summary judgment order

in part and affirm in part.1

                                              I2

         In the Republican primary for Potter County Sheriff, Hunt and Briggs ran against

Drake, who at the time was the Chief Deputy Sheriff. Drake, who had retired from the

Pennsylvania State Police Department, was brought into the Chief Deputy job by the

previous Sheriff, Ken Sauley, with the understanding that he would run for Sheriff at the



1
  Because we have consolidated multiple cases for disposition on appeal, there are two
sets of briefs and two sets of appendices that we will cite. Hunt’s and Briggs’s briefs will
be cited using their names. Citations to Appellees’ brief will be preceded by an H if it is
the brief in response to Hunt’s opening brief, and a B if it is in response to Briggs’s
opening brief. Similarly, the appendix associated with Hunt’s case will be cited as HA,
and the appendix associated with Briggs’s case will be cited as BA.
2
  Because we review the District Court’s grant of summary judgment for Appellees, we
review the facts in the light most favorable to Briggs and Hunt. See Bradley v. W.
Chester Univ., 880 F.3d 643, 650 (3d Cir. 2018). Where there are significant disputes
regarding the facts, we have noted them in the footnotes.
                                              3
next election. According to Briggs, the last three Sheriffs had attained the office via this

route—retiring from the Pennsylvania State Police, followed by appointment to the Chief

Deputy position, and then election to Sheriff. Briggs and Hunt questioned the wisdom of

this practice during the campaign.

       Hunt and Briggs were critical of Drake during the campaign. Hunt believed that

Drake was conducting campaign activities “on County property, in his official uniform,

and during time that he was to have been at work for the County.”3 Hunt Br. 5. He believed

that these actions violated federal, state, and county law, and reported Drake to the District

Attorney, the Pennsylvania Attorney General, and the Potter County Commissioners at a

public Commissioners’ meeting. Briggs also attended the meeting and raised similar

concerns. Hunt asserts that officials were dismissive of their claims: Susan Kefover, one

of three Commissioners of Potter County, stated “that’s how things were done in Potter

County;” and Drake “angrily confronted” him about the allegations. Hunt Br. 6.

       Drake was endorsed by the Deputy Warden of PCJ, Angela Milford, the then-

Sheriff, Ken Sauley, and a Potter County Commissioner, Douglas Morley, among others.

During the campaign, Briggs advocated eliminating the position of Deputy Warden.

Hunt’s campaign was also critical of the current leadership, and he stressed the need to




3
  Appellees assert that “Drake self-reported to Sauley and Kefover that he had
inadvertently wore his Deputy Sheriff’s uniform to a campaign event and apologized.” H
Appellee Br. 14.
                                              4
boost morale, cut costs, and more diligently follow state law. Drake was ultimately

victorious in the primary and went on to win the general election.

       After the primary, but before Drake took office, Briggs asserts that he was subjected

to a series of retaliatory employment actions. First, he received an Employee Warning

with four separate allegations: (1) failure to strip search an inmate; (2) failure to support a

fellow Corrections Officer, Kevin Hannan, when he was booking a new inmate; (3) being

rude to an inmate when passing out commissary items; and (4) taking excessive smoke

breaks.   Second, Briggs was issued another Employee Warning for accepting three

photographs from an individual who was attempting to deliver them to an inmate. Third,

Officer Hannan emailed the Deputy Warden of PCJ, Angela Milford, a photograph of

Briggs allegedly sleeping on a bench. Sauley immediately fired Briggs, but his termination

was rescinded the next day. Sauley instead imposed a two-day suspension with 90 days of

probation. Fourth, Briggs was accused of disclosing confidential information to a woman

who called to ask if a certain inmate was taking his medication. And, finally, Briggs was

seen flicking the lights in a holding cell on January 13, 2016.4 On that same day (nine days

after Drake assumed the office of Sheriff), Briggs was fired for flicking the lights and

disclosing confidential information. After Briggs’s termination, Officer Hannan was

promoted to his position.




4
 Appellees assert that the inmate in the cell was on suicide watch, that Briggs laughed
while flicking the lights, and that he did so to intentionally agitate the inmate. H
Appellee Br. 8.
                                              5
       In addition to serving as a Corrections Officer, Hunt was also a shop steward for

PCJ’s labor union, the Teamsters Local Union No. 110. Four days after Briggs was fired,

Hunt, acting in capacity as Union Steward, “grieved the termination of Briggs under the

CBA and notified the Defendants of his role in investigating and prosecuting the grievance

for the Union.” Hunt Br. 6. Hunt claims that approximately a week later (February 2,

2016) “Drake and Milford initiated unfounded disciplinary writeups against Roy under the

Jail cell phone policy.”5 Id.

       While investigating Briggs’s termination, Hunt discovered that Briggs had been

accused of sleeping on the job. On February 14, Hunt observed two officers, Whitman and

Wilson, sleeping on the job. He reported the incident up the chain of command, but no

action came of it. On February 18, 2016, Hunt met with Kefover, and requested relevant

surveillance footage of Whitman and Wilson,6 intending to use it to show that sleeping on

the job was commonplace and never punished. Hunt states that Kefover “registered her

displeasure” with his request, telling him that “if you live by the sword, you die by the

sword.” Hunt Br. 8. Kefover told Drake about Hunt’s request, and also put her recollection




5
  Appellees assert that, shortly after he assumed office, Drake held a meeting with all
prison personnel in which he stated that enforcing the cell phone policy would become a
priority. Hunt Br. 9.
6
  Appellees assert that Hunt did not follow jail policy, in that he should have reported the
sleeping incident to Milford and Drake. Instead, he waited four days, did not report the
incident to Milford and Drake, and asked Kefover for the tapes. H Appellee Br. 10.
Hunt asserts that he had reported the incident to the Officer in Charge, and that Drake had
directed that all complaints be reported in this manner. Further, Hunt asserts that he had
reported sleeping incidents to Milford in the past and that no action had ever been taken.
Hunt Br. 7.
                                             6
in a memo, see HA 621. Drake described this incident as “the straw that broke the camel’s

back” in the decision to fire Hunt. Hunt was never given the tapes, which he states were

destroyed. Id. Then, on February 23, Drake and Milford fired Hunt. See HA 5. Hunt

states that the firing was “expressly for approaching Kefover in his Union Steward status

to obtain a copy of the videotape.” Id. (emphasis in original).7

       Hunt and Briggs filed this suit in U.S. District Court for the Middle District of

Pennsylvania, alleging that they were fired in retaliation for exercising their First

Amendment rights to speech, political association, and (in Hunt’s case only) union

association.   See HA 6; BA 5.      Hunt also brought a claim under the Pennsylvania

Whistleblower Law. See 43 P.S. § 1423. The District Court granted summary judgment

for the defendants. See HA 3-9; BA 3-9. The Court held that neither Briggs nor Hunt

could establish a causal connection between their protected activity and their terminations,

as approximately eight months elapsed between the primary campaign and their

terminations. The Court also held that Hunt’s union activity was not protected, as it was

not related to matters of public concern. See id.




7
  Appellees assert that “Hunt had a history of disrespect for and insubordination against
Milford.” Hunt Br. 6. Appellees cite a 2013 incident in which Hunt was giving a written
warning by Milford for “holding a memorandum written by her up to the Control Room
security camera and pretending to wipe his behind with it.” Id. It also cites a 2014
incident in which Hunt “badger[ed]” Milford over a time-card issue. Id. Hunt allegedly
disregarded instructions that he was not allowed to go to the Fiscal Office to investigate
pay issues, and was issued a written reprimand. Id. at 7. He was also issued a written
reprimand for “abandon[ing] his post in an act of disrespect to Milford in response to
Milford instructing him to remove an urinal with his urine in it from the
lunchroom/breakroom.” Id.
                                             7
       Hunt and Briggs filed these timely appeals, which we have consolidated for

argument and disposition.

                                            II

       The District Court exercised jurisdiction pursuant to 29 U.S.C. § 1331. We have

jurisdiction pursuant to 28 U.S.C. § 1291. “We review a District Court’s grant of summary

judgment de novo” and “draw all reasonable inferences in favor of the nonmoving party.”

Bradley v. W. Chester Univ., 880 F.3d 643, 650 (3d Cir. 2018). Summary judgment is

appropriate where the record shows “there is no genuine issue of material fact and that the

moving party is entitled to judgment as a matter of law.” Azur v. Chase Bank, USA, Nat.

Ass’n, 601 F.3d 212, 216 (3d Cir. 2010) (quoting Fed.R.Civ.P. 56(c)).

                                            III

       Briggs and Hunt bring First Amendment retaliation claims under 42 U.S.C. § 1983.8

Briggs urges that he was retaliated against on the basis of his speech and political

association.9 Hunt also makes political association and speech claims, as well as a union

association claim and a claim under the Pennsylvania Whistleblower Act. 10 We first



8
  “To establish any claim under § 1983, a plaintiff must demonstrate that (1) the conduct
at issue was committed by a person acting under the color of state law, and (2) the
complained-of conduct deprived the plaintiff of rights secured under the Constitution or
federal law.” Baloga v. Pittston Area Sch. Dist., 927 F.3d 742, 752 n.6 (3d Cir. 2019).
Only the second question is at issue here.
9
  Briggs has claims remaining against Drake, Milford and Sauley (claims against the
County, Kefover, Heimel and Morley were dismissed before summary judgment).
10
   Hunt has claims remaining against Potter County, Drake, Milford, Kefover, Heimel,
and Morley.
                                            8
address the First Amendment claims, followed by Hunt’s state law claim and Appellees’

claims that Appellants’ claims are barred by waiver or preemption.

                                              A

       To prevail on a First Amendment retaliation claim, a plaintiff must show that “(1) he

engaged in ‘constitutionally protected conduct,’ (2) the defendant engaged in ‘retaliatory

action sufficient to deter a person of ordinary firmness from exercising his constitutional

rights,’ and (3) ‘a causal link [existed] between the constitutionally protected conduct and

the retaliatory action.’” Palardy v. Twp. of Millburn, 906 F.3d 76, 80–81 (3d Cir. 2018)

(quoting Thomas v. Indep. Twp., 463 F.3d 285, 296 (3d Cir. 2006)). The first question is

a legal determination, while the latter two are questions of fact. There is no dispute that

being fired is a “retaliatory action” that satisfies part two of the test. Therefore, we begin

by addressing the threshold legal question: whether Briggs and Hunt engaged in

constitutionally protected activities. Then, we address the factual question embodied in

part three of the test: whether there is a causal link between Briggs’s and Hunt’s protected

activities and their firings.

                                              1

       There are three main activities that Briggs and Hunt allege were protected:

(1) speech, specifically, criticizing Drake during the campaign and at the public

Commissioners’ meeting; (2) association, specifically, membership in a political faction

opposed to Drake and campaigning against Drake; and (3) for Hunt only, union activity,



                                              9
specifically, his position as a union steward and the actions he took pursuing Briggs’s

grievance. We address these issues in turn.

       Beginning with Briggs’s and Hunt’s speech claims, we find that their activity is

constitutionally protected. A public employee’s speech is considered to be a protected

activity if: “(1) in making it, the employee spoke as a citizen, (2) the statement involved a

matter of public concern, and (3) the government employer did not have ‘an adequate

justification for treating the employee differently from any other member of the general

public’ as a result of the statement he made.” Hill v. Borough of Kutztown, 455 F.3d 225,

241–42 (3d Cir. 2006) (quoting Garcetti v. Ceballos, 126 S.Ct. 1951, 1958 (2006)).

Briggs’s and Hunt’s speech satisfies all three elements.

       First, these statements were made in the context of a political campaign, which is

necessarily a function of one’s actions as a citizen. Second, the issues that they raised,

including possible corruption in the Sheriff’s Office and policy views as to how the office

should function, are matters of public concern. See, e.g., Lane v. Franks, 573 U.S. 228,

241 (2014) (“The content of Lane’s testimony—corruption in a public program and misuse

of state funds—obviously involves a matter of significant public concern.”). And third,

balancing “the public employee’s interest in speaking about a matter of public concern and

the value to the community of [his] being free to speak on such matters” against “the

government’s interest as an employer in promoting the efficiency of the services it

performs through its employees,” there is no reason for prison officials to have treated Hunt




                                              10
and Briggs differently because of their comments. Azzaro v. Cty. of Allegheny, 110 F.3d

968, 980 (3d Cir. 1997) (en banc).

       Hunt’s and Briggs’s campaigns against Drake are also protected associational

activities. The quintessential political association case involves the termination of an

employee based on membership in a different political party. But such claims can also be

made on the basis of membership in different factions within the same party. See Galli v.

New Jersey Meadowlands Comm’n, 490 F.3d 265, 272 (3d Cir. 2007) (“[A] plaintiff can

meet the second prong of a prima facie political discrimination claim if she suffers because

of active support for a losing candidate within the same political party.”). In Curinga v.

City of Clairton, 357 F.3d 305 (3d Cir. 2004), we held that a City employee’s campaign

against the “establishment” members of his own party “involved a matter of public

concern.” See Curinga, 357 F.3d 305, 311 (3d Cir. 2004) (“Primary election fights can be

famously brutal, sometimes more so than contests in the general election, and animosity

between candidates is likely to result.”). Because Hunt and Briggs were clearly in a

different faction of the party than Drake, their campaign against him in the Republican

primary was protected associational activity under the First Amendment. 11




11
   We note that there is obvious overlap between Briggs’s and Hunt’s speech claims and
their association claims. See Curinga, 357 F.3d at 309 (“Both [speech and association]
are implicated when a high-level government employee speaks out against his public
employer during an election campaign.”). In Curinga, we held that “in most cases, where
a confidential or policy making employee engages in speech or conduct against his public
employer, the better analytical approach is found under the freedom of speech doctrine.”
Id. Although Curinga dealt with policymaking employees, its teaching on this point is
apposite to the instant case. Therefore, we leave it to the District Court’s discretion to
                                            11
       Union membership is also a protected activity. In Palardy, we held that “mere

membership in a public union is always a matter of public concern,” thus, “union

membership is worthy of constitutional protection.” 906 F.3d 76, 83–84 (3d Cir. 2018).

More recently, in Baloga v. Pittston Area School District, 927 F.3d 742 (3d Cir. 2019), we

held that “retaliation against a union leader for the union’s decision to file a grievance—as

distinct from retaliation based on the substance of the grievance—constitutes retaliation

based on association rather than on speech per se.” Baloga, 927 F.3d at 755. This covers

precisely the conduct in which Hunt alleges he engaged. Moreover, contrary to the District

Court’s assertion, “there is no need to make a separate showing of public concern for a

pure union association claim because membership in a public union is ‘always a matter of

public concern.’” Id. at 749 (quoting Palardy, 906 F.3d at 80–81). Accordingly, we hold

that Hunt’s actions as Union Steward constitute protected activity.

                                             2

       Having established that Briggs and Hunt engaged in protected activities, we move

on to the question of causation. We find that genuine disputes of material fact remain

regarding this question. The District Court found that the temporal proximity between

Briggs’s and Hunt’s protected activities during the campaign and their terminations

(approximately 8 months) was not “unusually suggestive.” BA 8. But this interpretation

ignores the fact that Briggs was fired a mere eight days after Drake took office and gained



decide whether to consolidate Briggs’s and Hunt’s association and speech claims under
one doctrine or the other for further proceedings.
                                             12
the power to fire him. Moreover, Hunt was fired approximately a month after Briggs, while

he was pursuing a grievance on behalf of Briggs. A reasonable jury could certainly find

this brief temporal proximity to be suggestive of a retaliatory firing.

       The District Court’s opinion also glosses over serious disputes that the parties have

regarding the facts of the case. It concluded that Briggs “failed to sufficiently discredit

Defendants’ explanation of their decision to discipline and eventually terminate [him],”

BA 9, and that “[a]t most, the record evidence supports finding a causal connection

between Mr. Hunt’s request for surveillance tapes and his termination,” but that such

activity was not protected, HA 10. As to the association and speech claims, Appellees

allege that Briggs and Hunt violated various jail policies: flicking the lights in a jail cell

(Briggs), disclosing confidential inmate information (Briggs), and bypassing PCJ’s chain

of command (Hunt). Briggs, however, disputes that he was fired because of these alleged

violations.   He asserts that the evidence that he violated jail policies in disclosing

confidential information is weak: he argues that it was “known that the caller was

associated with the inmate,” and he asserts that no one was able to identify what aspect of

the information he conveyed was confidential. Briggs Br. 21. He also asserts that flicking

the lights in holding cells is common practice, and one that almost all officers have

participated in without being reprimanded. See Briggs Br. 22. Furthermore, Briggs claims

that all complaints against him came from supporters of Drake (Officers Hannan, Goode,

and LeBar) and that he was replaced by another Drake supporter (Officer Hannan). Id.




                                             13
Both positions have support in the record. The District Court made conclusions that a jury

should address. These are disputes that should not be resolved on summary judgment.

       This holds also true with Hunt’s union association claim. Appellees allege that Hunt

did not follow proper protocol when pursuing Briggs’s grievance. But Hunt urges that he

was fired for doing his job: zealously advocating on behalf of his union members. As

evidence, he points to the following facts: just a week after he filed a grievance as union

steward on behalf of Briggs, “Drake and Milford initiated unfounded disciplinary warnings

against him;” at his meeting with Kefover regarding his request for surveillance footage,

Kefover threatened him; and just days later, Drake reprimanded and terminated Hunt for

approaching Kefover. Hunt Br. 16-17. Moreover, Hunt asserts that he was negotiating a

new CBA at the time, and that Drake had registered his displeasure by calling him a “pink

elephant.” Hunt Br. 17. And Commissioner Kefover testified that the grievances filed by

Hunt were “overbearing.” Id. Hunt also asserts that, since his firing, “Drake boasted that

. . . he had received no Union grievances.” Id. (citing HA 994). As with the speech and

association claims, both sides find support for their arguments in the record. Therefore,

we cannot resolve this dispute as a matter of law on summary judgment.

       Accordingly, we hold that the District Court erred in holding, as a matter of law,

that there was no causal link between Hunt’s and Briggs’s protected activities and their

terminations as it relates to the individual defendant-appellees. We will affirm the District

Court’s summary judgment order, however, as it relates to Briggs’s and Hunt’s claims

against Potter County. To prevail against Potter County, Appellants must show that the


                                             14
County had a policy or custom that caused “the specific deprivation of constitutional rights

at issue.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (quoting

Hedges v. Musco, 204 F.3d 109, 121 (3d Cir. 2000)). While Briggs and Hunt have provided

evidence that particular individuals may have deprived them of their constitutional rights,

they have not provided any evidence that Potter County had a specific policy that deprived

them of their constitutional rights. Accordingly, their claims against Potter County fail,

and we will affirm that aspect of the District Court’s ruling.

                                              B

       Hunt also brings a claim under the Pennsylvania Whistleblower Law. See 43 P.S.

§ 1423. This law prohibits retaliating against an employee who “makes a good faith

report . . . of wrongdoing or waste by a public body or an instance of waste by any other

employer . . . .” Id. Wrongdoing is defined as: “A violation which is not of a merely

technical or minimal nature of a Federal or State statute or regulation, of a political

subdivision ordinance or regulation or of a code of conduct or ethics designed to protect

the interest of the public or the employer.”       Id. § 1422.   If a plaintiff establishes

wrongdoing, he must also establish a causal connection between his reporting of the

wrongdoing and his firing. See Golaschevsky v. Dep’t of Envtl. Prot., 554 Pa. 157, 163

(1998). The District Court disposed of this claim in a footnote, finding that there was “no

evidence of such a connection.” HA 10.

       Hunt argues that he reported wrongdoing when he raised concerns, both publicly

and privately, about Drake campaigning in his Sheriff’s uniform and on County property

                                             15
and time. We hold that this satisfies the requirement of reporting wrongdoing. The second

issue—that of causation—involves the same factual issues as Appellants’ First

Amendment retaliation claims. As with those claims, we hold that there are genuine

disputes of material fact. Accordingly, we will reverse the District Court’s summary

judgment order on this claim.

                                             C

       Lastly, Appellees argue that Appellants claims are barred for three reasons: (1) they

failed to exhaust their remedies under the CBA; (2) their claims are preempted by the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 185; and (3) their claims are

preempted by the Pennsylvania Public Employee Relations Act (“PERA”), 43 P.S.

§ 1101.903. The District Court rejected all three of these arguments, and we agree with its

reasoning. The Court held that the CBA provided a grievance process for “[a]ll disputes

and any grievance . . . relating to the application or interpretation of th[at] Agreement or

any dispute concerning the wages, hours and working conditions of the employees covered

by this Agreement.”     BA 6.    But Appellants’ claims arise under state law and the

Constitution, so they are not barred for failure to exhaust remedies under the CBA.

Similarly, the LMRA and PERA apply to “[s]uits for violation of contracts between an

employer and a labor organization,” 29 U.S.C. § 185(a), and “disputes or grievances arising

out of the interpretation of the provisions of a collective bargaining agreement,” 43 P.S.

§ 1101.903, respectively. Once again, Appellants’ claims arise under state law and the

Constitution, so they are not preempted by the LMRA or PERA.


                                            16
                                           IV

      For the aforementioned reasons, we vacate the District Court’s order granting

summary judgment for the individual defendants on Briggs’s and Hunt’s First Amendment

retaliation claims and on Hunt’s claim under the Pennsylvania Whistleblower Law and

remand for further proceedings on these claims. We will also affirm the District Court’s

order granting summary judgment for Potter County and its order to the extent that it held

that Briggs’s and Hunt’s claims are not barred by the CBA, the LMRA, and PERA.




                                           17